Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to independent claims 1, 10 and 19 have overcome the 35 U.S.C. 101 rejection in the prior office action.
Additionally, the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claim 1, 10 and 19. Furthermore, as discussed in the prior office action, Kyoko (JP 2016164724A) discloses the limitations recited on claims 1, 10 and 19 except for obtaining a second word based on a first word from among a plurality of words included in a pronunciation dictionary (Kyoto discloses obtaining  a second, unknown word from a plain text corpus instead of obtaining the second, unknown word based on an unknown word in  dictionary, [0028] [0030]); and verifying the second word based on a result of comparison of a first text corpus and a second text corpus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONIA L GAY/Primary Examiner, Art Unit 2657